DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 21-50 are pending.
Claims 30, 33 and 42-45 have been withdrawn.
Claims 21-29, 31, 32, 34-41 and 46-50 are currently under examination.

35 USC § 112 1st  paragraph rejections withdrawn 
The rejections of claims 32, 34, 35 and 41 for failing to comply with the written description requirement for new matter are withdrawn in view of Applicant’s arguments.


35 USC § 101 rejections withdrawn 
The rejections of claims 46-50 as not being directed to patent eligible subject matter under 35 USC § 101 are withdrawn in view of Applicant’s arguments and amendments to claim 46.


35 USC § 112 1st  paragraph rejections withdrawn 
The rejections of claims 21-29, 31, 32 and 34-41 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are withdrawn in view of Applicant’s amendments to claims 21.


35 USC § 103(a) rejections withdrawn 
 The rejections of claims 21-29, 39, 46-50 under 35 U.S.C. 103(a) as being unpatentable over Volinia (US Patent Application Publication, 2008/0207483, published Aug 28, 2008, priority filing date Jan 16, 2005, IDS) in view of Gaudernack et al (US 6,759,046, issued 6 July 2004, IDS), Von Knebel-Doeberitz et al (US 8,053,552, issued 8 November 2011, IDS) effective filing date 17 April 2003) and Linnebacher et al, Int J 


The rejections of claims 21-29, 34-41 and 46-50 under 35 U.S.C. 103 as being unpatentable over Volinia (US Patent Application Publication, 2008/0207483, published Aug 28, 2008, priority filing date Jan 16, 2005, IDS, cited previously), Gaudernack et al (US 6,759,046, issued 6 July 2004, cited previously), Von Knebel-Doeberitz et al (US 8,053,552, issued 8 November 2011, cited previously) effective filing date 17 April 2003) and Linnebacher et al, Int J Cancer, 93:6-11, 2001, cited previously) in view of Strittmatter et al (US 2005/024421, published 3 November 2005, cited previously) and Lennertz et al (PNAS, 102:16013-16018, 2005, cited previously) are withdrawn in view of Applicant’s amendment’s to claims 21 and 46.


The rejections of claims 21-29, 31, 32, 34-41 and 46-50 under 35 U.S.C. 103 as being unpatentable over Volinia (US Patent Application Publication, 2008/0207483, published Aug 28, 2008, priority filing date Jan 16, 2005, IDS, cited previously), Gaudernack et al (US 6,759,046, issued 6 July 2004, IDS, cited previously), Von Knebel-Doeberitz et al (US 8,053,552, issued 8 November 2011, cited previously) effective filing date 17 April 2003, IDS) and Linnebacher et al, Int J Cancer, 93:6-11, 2001, IDS, cited previously) in view of Strittmatter et al (US 2005/024421, published 3 November 2005, IDS, cited previously) and Lennertz et al (PNAS, 102:16013-16018, 2005, cited previously) in further view of Rammensee et al (Immunol Rev, 188:164-176, 2002, cited previously) and Sette et al (J Immunol, 153:5586-5592, 1994, cited previously) are withdrawn in view of Applicant’s amendment’s to claims 21 and 46.





NEW REJECTIONS: necessitated by amendments

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-29, 31, 32, 34-41 and 46-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,732,131. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are drawn to a method for designing a cancer vaccine, the method comprising: (a) identifying one or more novopeptides or one or more nucleic acids encoding novopeptides in a cancerous tissue sample from an individual, wherein the one or more novopeptides comprise a polypeptide between 8 and 40 amino acids in length, wherein the polypeptide comprises . 


Summary
Claims 21-29, 31, 32, 34-41 and 46-50 stand rejected 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm..  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK HALVORSON/Primary Examiner, Art Unit 1642